Title: To George Washington from John Moylan, 6 August 1790
From: Moylan, John
To: Washington, George



Sir
Philadelphia 6th Augst 1790
 
At the Time I did myself the Honor of addressing your Excellency on your appointment I was Engaged in the Dissagreable Task of Extricating myself from a very painful Situation wch a Continued Series of Misfortunes had Involved me in. Until this was Effected, I could not be prevailed upon to add to the Number of applications you were then daily Importuned with by placing myself on the List of Candidates to your Favour; however Convinced I was at Same Time that to be Distressed was taking nothing from the Claim which the unfortunate in general have to yr Goodness & Attention—That I have been only unfortunate, is in my present Circumstances a very Consoling Thought & to my own Consciousness on the occasion, my Creditors have not long Since added the pleasing & honorable Testimonial of not only giving me an absolute Discharge, but of Intrusting me also with the Intire Management of the Property I have given up to them.
I now, Sir take the Liberty of offering you my Services if at any time you think them Capable of contributing to the advancement of the Public Good, & beg leave particularly to Solicit the appointment of Consul to New Orleans, shoud such a one, under this or any other denomination be taken into View in the present Commercial arrangements, which I hear are about to take place. I Shall only add Sir, that if I were so happy as to prove the object of yr Choice for this office It shall be my Endeavour to Execute the Trust Reposed in me with the same Zeal & attachment to the Interest of my Country, with which I can safely say it was my Constant Study to Justify the Recommendation you were pleased to Honor me with on a former occasion. I have the Honor to be with Sentiments of profound Respect—Esteem—yr Excellency’s very obedient & most Humble Servant

John Moylan

